In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00342-CV

M.B., Appellant                            §    On Appeal from the 325th District
                                                Court

                                           §    of Tarrant County (325-639896-18)
V.
                                           §    June 3, 2021

                                           §    Memorandum Opinion by Justice
R.B., Appellee                                  Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellee R.B. shall pay all of the costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell